Title: From George Washington to Andrew Lewis, 27 October 1755
From: Washington, George
To: Lewis, Andrew



To Major Andrew Lewis—Virginia Regiment.
[27 October 1755]

You are hereby ordered to send out Parties to gather the Corn at the Plantations of those people, who are supposed to be killed or taken prisoners by the Indians, and have it secured for the Publick; taking a particular account of what is gathered from each Plantation. You are also to send out small Parties to protect the Country People, while they gather their Corn that is near the Fort. When the Indians arrive with Captain Montour or Gist, you are to see them properly provided with all necessaries, and use your utmost endeavours to see them duly encouraged; and the Officers are all desired to take notice of them and treat them kindly, as their assistance at this time is absolutely necessary. As there are several people near this place who were killed by the Indians, and have not yet been buried, you are to send out a Party for that purpose. You are to collect all the arms which have been given out to the Country People, and Fusees (intended for the Indians) which were delivered to the Sergeants here, and return them to the Stores. You are to cause the Bottom on the other side of the Creek to be cleared immediately; which the frequent alarms and hard Duty, have hitherto prevented.
You are to see that the Blankets belonging to the Publick, which the Officers made use of on the march, be immediately

restored; and you are to deliver to the most needy of the men of the Virginia Regiment, Shoes and Blankets.
The Officers to take notice what men are Served. You are to see that the Articles of War are frequently read to the men.

G:W.

